DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 09 FEBRUARY 2021 has been considered.  Current pending claims are Claims 1-15 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 FEBRUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
There is a period (.) missing at the end of the paragraph on page 3, line 34.    
The use of the term MASTERMIX™ , page 18 and 34, MIRASIL™, page 20, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 11, there is a ‘monitoring means are for monitoring a filling of the respective flow channel’ which triggers a 112(b) analysis. 
The ‘monitoring means’ is a generic placeholder. 
The ‘monitoring means’ is modified by functional language; ‘for monitoring a filling of the respective flow channel’.
The ‘monitoring means’ is not modified by sufficient structure in the limitation for performing the recited function. 
The BRI of the limitation corresponding structure disclosed in the specification and equivalents thereof.  This can include at least one capacitive sensor formed by two electrodes provided in contact with an underside of the microfluidic sample carrier at the respective flow channel to be monitored.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the air outlet nozzle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "each injection unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the air supply unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KONINKL, WO 2013/11025 A1, submitted on the Information Disclosure Statement on 09 FEBRUARY 2021, Foreign Patent Documents Cite No. 1. 
Applicant’s invention is drawn towards a device, a dispensing system. 
Regarding Claim 1, the KONINKL reference discloses a dispensing system for providing a preset small volume of liquid ≤ 200 l into a filling area of a microfluidic sample carrier, Figure 2, comprising at least one flow channel, Figure 1, conduit 13, the system including a liquid reservoir, a liquid pump connected to the liquid reservoir, at least one interface unit provided for each flow channel of the microfluidic sample carrier, wherein the liquid is provided to each flow channel via a respective interface unit, a conduit member comprising a supply channel connecting the liquid pump and each interface unit, Figure 2, a first valve connected to the supply channel, and at least one second valve arranged between the supply channel and a respective interface unit, wherein each interface unit comprises an injector connected to the conduit member, with each injector comprising a main body and an injection channel, each injection channel includes an inlet part for receiving liquid from the supply channel, an outlet part for dispensing liquid into a sample carrier liquid inlet, and a middle part for guiding liquid from the inlet part to the outlet part, Figure 2, with the outlet part ending in an outlet opening of the injector, and a cross section 
    PNG
    media_image1.png
    19
    34
    media_image1.png
    Greyscale
 of the inlet part, a cross section 
    PNG
    media_image1.png
    19
    34
    media_image1.png
    Greyscale
 of the middle part and a cross section 
    PNG
    media_image2.png
    29
    36
    media_image2.png
    Greyscale
 of the outlet part, Figure 2 page 11-12. 
The KONINKL teaches the claimed invention, but is silent in regards to wherein each injection channel meet the following conditions  
    PNG
    media_image3.png
    40
    84
    media_image3.png
    Greyscale
 Attorney Docket No. 35421-US Preliminary Amendment Page 4 of 9  KONINKL does however teach the each of the conduits and channels are constrained to m to mm scale, page 6.  
While KONINKL does not specially teach the cross sections to be larger or smaller at different part of the channel, it does disclose the channel can be designed in the m to mm scale, therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to modify each injection channel so that meets the following conditions  
    PNG
    media_image3.png
    40
    84
    media_image3.png
    Greyscale
 Attorney Docket No. 35421-US Preliminary Amendment Page 4 of 9  , as a matter of design choice and so that flow through the channel can be controlled in some manner. 
Additional Disclosures Included are: Claim 2: wherein the dispensing system according to claim 1, is suggested by KONINKL, but is silent in regards to wherein the cross section 
    PNG
    media_image4.png
    27
    30
    media_image4.png
    Greyscale
 of the inlet part, the cross section 
    PNG
    media_image1.png
    19
    34
    media_image1.png
    Greyscale
of the middle part and the cross section 
    PNG
    media_image5.png
    22
    32
    media_image5.png
    Greyscale
 of the outlet part of each injection channel meet the following condition 
    PNG
    media_image6.png
    11
    96
    media_image6.png
    Greyscale
 .  KONINKL does however teach the each of the conduits and channels are constrained to m to mm scale, page 6.  While KONINKL does not specially teach the cross sections to be larger or smaller at different part of the channel, it does disclose the channel can be designed in the m to mm scale, therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to modify the  each injection channel so that meets the following conditions  
    PNG
    media_image6.png
    11
    96
    media_image6.png
    Greyscale
 as a matter of design choice, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) , as the shape or proportions of part of the product is no patentable significance, and so that flow through the channel can be controlled in some manner.; Claim 3: wherein the dispensing system according to claim 1 is suggested by KONIKL, but is silent in regards to wherein a length 
    PNG
    media_image7.png
    29
    26
    media_image7.png
    Greyscale
of the inlet part, a length 
    PNG
    media_image8.png
    26
    35
    media_image8.png
    Greyscale
 of the middle part and a length 
    PNG
    media_image9.png
    27
    32
    media_image9.png
    Greyscale
of the outlet part of each injection channel meet the following condition 
    PNG
    media_image10.png
    13
    58
    media_image10.png
    Greyscale
.    .  KONINKL does however teach the each of the conduits and channels are constrained to m to mm scale, page 6.  While KONINKL does not specially teach the length 
    PNG
    media_image7.png
    29
    26
    media_image7.png
    Greyscale
of the inlet part, a length 
    PNG
    media_image8.png
    26
    35
    media_image8.png
    Greyscale
of the middle part and a length 
    PNG
    media_image9.png
    27
    32
    media_image9.png
    Greyscale
of the outlet part of each injection channel meet the following condition 
    PNG
    media_image10.png
    13
    58
    media_image10.png
    Greyscale
., it would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention length of the part of the injection channel as a matter of design choice, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), and the limitations relating to the size of part of the channel is not sufficient to patentably distinguish over the prior art,  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). ; Claim 4: wherein the dispensing system according to claim 1, is suggested by KONINKL, but is silent in regards to wherein a second end surface of the main body of the injector at the outlet opening is kept to a production-related minimum in order to reduce contact surface for the liquid to be dispensed from the outlet opening; an inner circumference of the downstream end of the outlet part of each injection channel comprises an outlet chamber enlarging its cross section 
    PNG
    media_image5.png
    22
    32
    media_image5.png
    Greyscale
, said outlet chamfer and/or a passage chamfer is provided between the inner circumference of the inlet part and the inner circumference of the middle part of each injection channel.  While KONINKL does not specially teach the cross sections it does disclose the channel can be designed in the m to mm scale, therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to modify, the surfaces and circumferences of each passage as required by the instant claims as matter of design choice, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), and the limitations relating to the size of part of the channel is not sufficient to patentably distinguish over the prior art,  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).; Claim 5: wherein the dispensing system according to 1, wherein the main body of each injector is made of a plastic material exhibiting low surface energy,  page 6, support or carrier are made of plastic.; Claim 6: wherein the dispensing system according to claim 1, wherein said liquid reservoir is a sealing liquid reservoir for providing highly viscous sealing liquid, page 2, “liquid reagent” relates to a reagent which is either liquid as such, or solved in a liquid solvent to obtain the liquid form.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).; Claim 7: wherein the dispensing system according to claim 1, wherein the dispensing system further comprises an air supply unit for providing pressurized air to each flow channel of the microfluidic sample carrier, page 2, gaseous reagent, includes air, Figure 2, page 11-12.; Claim 8: wherein the dispensing system according to claim 7, wherein a sealing member is attached to the conduit member and surrounds the outlet part of the injector and the air outlet nozzle of each interface unit, for sealing any liquid or air transfer between the conduit member and the microfluidic sample carrier to the outside, Figure 1, connectors 14, Leur type connection, providing unique seal.; Claim 9: wherein the dispensing system according to claim 1, wherein the liquid pump comprises a controllable volume displacement actuator and a changeover valve for enabling a changeover of a conveying direction of the liquid pump, Figure 2, page 11-12, pumps, manifolds, valve are under control of control unit to establish protocol, controlling pumping speed and pumping duration and/or opening/closing of valves of manifolds.; and Claim 10: wherein the dispensing system according to claim 1, wherein the first valve is connected to the supply channel at its downstream end, the first valve is a prime valve, the second valve is a switching valve, and/or the first valve additionally acts as a waste valve, Figure 2 or 5, manifolds 26-28, page 11-12, manifolds 27-29, page 12.  
Applicant’s invention is drawn towards a system.
Regarding Claim 11, the KONINKL reference discloses a microfluidic sample carrier sealing system for filling a microfluidic sample carrier  with a preset small volume of sealing liquid ≤ 200 l, the microfluidic sample carrier filling system comprising the dispensing system according to claim 1, See Rejection to Claim 1 above, and a microfluidic sample carrier comprising a filling area, an outlet area, and at least one flow channel, at least one liquid inlet of the filling area being prefilled with sample liquid, Figure 2, page 11-12, wherein monitoring means are provided for each flow channel of the microfluidic sample carrier, Figure 2, light source and magnifying objective 22, page 11-12, which monitoring means are for monitoring a filling of the respective flow channel, Figure 2.  
Additional Disclosures Included are: Claim 12: wherein the method of dispensing sealing liquid into a microfluidic sample carrier with a dispensing system according to claim 1, See Rejection to Claim 1 above, but is silent in regards to specific steps of the method, but does teaches that when in use, both the syringe pumps and the manifolds, which can be replaced, or complemented, by suitable valves, too, are under control of a control unit (not shown), in order to establish a given staining protocol, namely by controlling pumping speed and pumping duration of the different liquid reagents, and/or opening and closing of valves of manifolds, and the like, Figure 2, page 11-12.  
Since KONINKL discloses the syringe pump and manifolds as well as the valves are under control of a control unit, it would be obvious to one having ordinary skill in the art before the effective filing date to including the steps of (S1) opening the first valve of the dispensing system, (S2) flushing the supply channel with sealing liquid by pumping sealing liquid into the supply channel, wherein excessive sealing liquid potentially including air bubbles can be discharged through the open first valve, (S3) closing the first valve, thereby generating a closed hydraulic sealing liquid column within the supply channel, Attorney Docket No. 35421-US Preliminary AmendmentPage 7 of 9(S4) opening second valves individually and successively for connecting each injection channel with the supply channel and flushing each injector with sealing liquid, and (S5) pumping further sealing liquid into the supply channel, wherein excessive sealing liquid potentially including air bubbles can be discharged through the respective injector, and closing the second valves again, wherein the method further comprises the steps of (S6) arranging a microfluidic sample carrier to be filled with sealing liquid and comprising a filling area, an outlet area, and at least one flow channel, with at least one liquid inlet of the filling area being prefilled with sample liquid at the dispensing system, wherein each injection unit is aligned with a liquid inlet of each flow channel, (S7) opening the second valves and pumping a preset volume of sealing liquid through the supply channel into the filling area of the microfluidic sample carrier, (S8) closing each second valve immediately after the volume delivery for achieving a constant drop break-off at the outlet opening of each injector, (S9) drawing sealing liquid from the supply channel by the liquid pump and opening the first valve, for overpressure compensation, (S10) closing the first valve, (S11) opening the second valves individually and successively for connecting each injection channel with the supply channel, and (S12) drawing further sealing liquid from the supply channel by the liquid pump for removing potential residue sealing liquid at the outlet opening of the injector, to control the flow through the device in real time and establish a protocol, page 3, 4.; Claim 13: wherein the method according to claim 12 is suggested by KONINKL, wherein, in a further step (S13), an overpressure of air is applied by the air supply unit of the dispensing system above the filling area of the microfluidic sample carrier, thereby distributing the sealing liquid dispensed into the filling area through each flow channel of the microfluidic sample carrier with a constant distribution flow speed, wherein the sample liquid pre-filled into theAttorney Docket No. 35421-US Preliminary Amendment Page 8 of 9 filling area of the microfluidic sample carrier is pushed through each flow channel of the microfluidic sample carrier by the sealing liquid with constant distribution flow speed, Figure 2 page 11-12, controlling pumping speed and pumping duration of the different liquid reagents, and/or opening and closing of valves of manifolds, and the like, page 3 and 4, control unit for establishing protocol.; Claim 14: wherein the method according to claim 12 is suggested by KONINKL, including wherein the steps (S1 - S5) of opening the first valve, flushing the supply channel with sealing liquid, closing the first valve, opening the second valves individually and successively, pumping further sealing liquid into the supply channel and closing the second valves again constitute an initial priming phase (P1) of the dispensing system, and wherein the remaining steps (S6 - S12) constitute a filling phase (P2) of filling sealing liquid into a respective microfluidic sample carrier, Figure 2 page 11-12, controlling pumping speed and pumping duration of the different liquid reagents, and/or opening and closing of valves of manifolds, and the like, page 3 and 4, control unit for establishing protocol.; and Claim 15: wherein the method according to claim 12, wherein a filling phase (P2) of each flow channel is monitored by the respective monitoring means, Figure 2, page 11-12, light source 21 and magnifying objective 22.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/109422 A1 to BERNDT discloses a dispensing system for providing a preset small volume of liquid into a filling area of a microfluidic sample carrier comprising at least one flow channel, the system including a liquid reservoir, a liquid pump connected to the liquid reservoir, at least one interface unit for each flow channel of the microfluidic sample carrier, wherein the liquid is provided to each flow channel via a respective interface unit, a conduit member comprising a supply channel connecting the liquid pump and each interface unit, a first valve connected to the supply channel, and at least one second valve arranged between the supply channel and a respective interface unit, wherein each interface unit comprises an injector connected to the conduit member, with each injector comprising a main body and an injection channel, each injection channel includes an inlet part for receiving liquid from the supply channel, an outlet part for dispensing liquid into a sample carrier liquid inlet, and a middle part for guiding liquid from the inlet part to the outlet part, with the outlet part ending in an outlet opening of the injector, Figure 32, 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797